DETAILED ACTION
This Office Action is in response to Amendment filed March 31, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 11, it is not clear whether “the gate” recited on line 13 refers to “a gate line” recited on line 8 or “a gate (electrode or structure)”; in either way, the limitation “the gate” lacks antecedent basis.  Claims 12 and 14-17 depend on claim 11, and therefore, claims 12 and 14-17 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sun et al. (US 2015/0311232)  An alternate interpretation is employed in current office action.
Regarding claims 1, 2, 4-6 and 8, Sun et al. disclose a display device (Title) comprising: a substrate (101 in Fig. 12); a data line (structure including 107) ([0075]) disposed on the substrate; a first pattern (one or both of two 116) ([0092]) disposed on the substrate (101) and spaced apart from the data line; a first insulating layer (102) ([0075]) at least partially disposed on the data line (structure including 107) and the first pattern; an active layer (103) ([0075]) disposed on the first insulating layer and at least partially overlapping with the first pattern (one or both of two 116); a first gate insulating layer (111) ([0075]) disposed on the active layer; and first electrode (403 or 404) ([0085]) disposed on the first gate insulating layer and overlapping with the active layer (103), wherein the first electrode does not overlap with the data line in a direction parallel to an upper surface of the first insulating layer (102), and wherein the first electrode (403 or 404) is in contact with the active layer via a first contact hole (contact hole inside which a portion of 403 or 404 is present) passing through the first gate insulating layer (111) so that at least a part of the active layer is exposed via the first contact hole (claim 1), wherein the first electrode (403 or 404) does not overlap with the specifically claim a perspective from which the first pattern and the first electrode overlap with each other, and (b) when the display device shown in Fig. 12 of Sun et al. is viewed from an oblique angle, the first pattern and the first electrode would overlap with each other (claim 4), at least a part of the active layer (103) overlaps with the data line (structure including 107), because the active layer 103 appears to be in contact with the data line in Fig. 11 (claim 5), wherein the first gate insulating layer (111) comprises a second contact hole (contact hole for via 402) passing through the first insulating layer so that a part of the data line (structure including 107) is exposed, see also Fig. 19 of Sun et al., and wherein the active layer (103) is connected to the data line through the second contact hole (claim 6), further comprising: a second insulating layer (112) ([0075]) disposed between the first gate insulating layer (111) and a portion of the first electrode (403 or 405); and a gate line (line including 106 that corresponds to scan line 110 in Fig. 11) ([0075]) disposed between the first gate insulating layer and the second insulating layer (claim 8).
Please refer to the explanations of the corresponding limitations above.
Regarding claim 18, Sun et al. disclose a display device (Title and Figs. 11 and 12) comprising: a first substrate (101); data lines (structures including 107) disposed on the first substrate and spaced apart from one another; a first insulating layer (102) disposed over the data lines; an active layer (103) on the first insulating layer; a first gate insulating layer (111) disposed over the active layer; a gate line (line including 106, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2015/0311232)  The teachings of Sun et al. are discussed above.

Sun et al. differ from the claimed invention by not showing that a height of the first pattern is equal to a height of the data line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a height of the first pattern can be equal to a height of the data line, because (a) when a height of the first pattern is equal to a height of the data line, the top surface of the buffer layer 102 would be more planar and flatter than when the height of the first pattern is different from the height of the data line, and (b) also, when the layers 107 and 116 are formed of the same material and/or formed in a single patterning step, the manufacturing process would be simplified and thus the manufacturing cost can be reduced.
Regarding claim 10, Sun et al. differ from the claimed invention by not showing that a height of the first contact hole ranges from 0.5 to 0.7 µm, and a width of the second contact hole ranges from 1.5 to 1.8 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the height of the first contact hole and the width of the second contact hole can be within the respective claimed ranges, because (a) the height of the first contact hole depends on the thickness of the insulating layer in which the third contact hole is formed, and the thickness of the insulating layer inside which the first contact hole is formed can be selected to optimize the overall device thickness 
Please refer to the explanations of the corresponding limitations above.
Regarding claim 11, Sun et al. disclose a display device (Title and Figs. 11 and 12) comprising: a first data line (one structure including 107 in Fig. 11) extended in a first direction (up or down direction in Fig. 11, which is into or out of page direction in Fig. 12); a second data line (another structure including 107 in Fig. 11) extended in the first direction and spaced apart from the first data line in a second direction (left to right or right to left direction, or lateral direction); a first pattern (one or both of two 116 in Fig. 12) disposed between the first data line and the second data line; a first active layer (103) at least partially disposed on the first pattern and located above the first data line and the second data line; a gate line (line including 106, which corresponds to scan line 110 in Fig. 11) extended in the second direction and at least partially overlapping with the first active layer; and a first electrode (one of 106, 403, 404 and 405) disposed on the first active layer and overlapping with at least a part of the first pattern which overlaps with the first active layer, because (a) Applicants do not specifically claim whether “at least a part of the first pattern” “overlaps with the first active layer” or “the first pattern” “overlaps with the first active layer”, and (b) therefore, the limitation can be interpreted to suggest “the first pattern which overlaps with the first active layer”, which is shown in Fig. 12 of Sun et al., wherein the first electrode is spaced apart from the first data line and the second data line (two structures including 107).
Sun et al. differ from the claimed invention by not showing that the gate has a bent portion that does not overlap with the first electrode.
specifically claim what “a bent portion” refers to, (b) therefore, when the first gate insulating layer 111 is not perfectly flat, which would have been obvious since the first gate insulating layer 111 is formed on the active layer 103 located on only a portion of the first insulating layer 102, and thus the top surface of the first gate insulating layer 111 would have some surface corrugations, which would in turn be conductive in forming a corrugated bottom surface of the gate or gate line, and (c) the corrugated bottom surface of the gate or gate line would comprise a bent portion or a corrugated portion.
Regarding claim 12 and 14-17, Sun et al. further disclose that the first pattern (one or both of two 116) is extended in the first direction between the first data line and the second data line (two structures including 107) (claim 12), wherein a width of the first pattern (one or both of two 116 in Fig. 12) measured in the second direction is larger than a width of the first active layer (width of 103 in Fig. 11) (claim 14), at least a part of the first active layer (103) is bent in the second direction and overlaps with the first data line, see Fig. 11, because the first active layer 103 appears to be in contact with the first data line 107 in Fig. 11 (claim 15), further comprising: a third data line (third structure including 107 in Fig. 11) spaced apart from the second data line in the second direction; a second pattern (not-shown 116) disposed between the second data line and the third data line, because the device structure shown in Fig. 12 would be repeatedly formed in view of Fig. 11; and a second active layer (not-shown 103) disposed between the second data line and the third data line, because the device structure shown in Fig. Applicants do not specifically claim that the gate line itself is actually not formed along a straight line (claim 17).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 9,581,850)
Sun et al. (US 9,559,125)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 26, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815